613 So. 2d 453 (1993)
STATE of Florida, Petitioner,
v.
Douglas DE ABREU, Respondent.
No. 79569.
Supreme Court of Florida.
February 4, 1993.
Robert A. Butterworth, Atty. Gen. and Gypsy Bailey, Asst. Atty. Gen., Tallahassee, for petitioner.
No appearance, for respondent.
PER CURIAM.
We originally accepted jurisdiction of De Abreu v. State, 593 So. 2d 233 (Fla. 1st DCA 1991), based on apparent conflict with State v. Ginebra, 511 So. 2d 960 (Fla. 1987). On consideration of the record and briefs, we perceive that the opinion under review here is based upon the rules changes adopted by our decision In re Amendments to Florida Rules of Criminal Procedure, 536 So. 2d 992 (Fla. 1988), which superseded Ginebra to the extent of any inconsistency. Accordingly, there is no conflict, and we conclude that jurisdiction was granted improvidently. This review is dismissed.
It is so ordered.
*454 BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.